Citation Nr: 1009117	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-26 823	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic spine 
disorder, to include degenerative disc disease.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  This appeal was 
previously remanded by the Board in March 2007 for further 
evidentiary and procedural development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1955 to September 1955.

2.	In July 2007, evidence was received by the VA which 
indicated that the appellant died in April 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.




		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


